Citation Nr: 1610258	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-26 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a cognitive disorder (also claimed as memory loss).

2.  Entitlement to service connection, to include on a secondary basis, for a psychiatric disorder other than cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for depression, memory loss and cognitive impairment.  The Veteran timely appealed that issue.

The Board notes that the issue of service connection for a cognitive disorder was previously denied in a February 2006 rating decision; therefore, the Board has recharacterized that claim on appeal as a claim to reopen service connection as will be discussed below.  The Board has also recharacterized the claim for depression as a generalized claim for any psychiatric disorder to exclude a cognitive disorder in light of the characterization of the cognitive disorder claim, above, and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

Additionally, the Veteran presented testimony at a personal hearing before a Veterans Law Judge in September 2015; a transcript of that hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In January 2016, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In a February 2016 correspondence, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.  

The Board considers the cognitive disorder claim reopened; that reopened claim and the psychiatric disorder claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for a cognitive disorder (also claimed as memory loss) has been received since a final February 2006 rating decision that denied service connection for that claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a cognitive disorder (also claimed as memory loss) is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, the Veteran filed a claim for service connection for a cognitive disorder and memory loss, which the AOJ denied in a February 2006 rating decision.  The Veteran was notified of that decision in a February 2006 letter.  The Veteran did not submit a notice of disagreement respecting his denial of service connection for a cognitive disorder within one year of that notification letter.  Additionally, while the Veteran submitted additional evidence during that year period following the February 2006 rating decision, that evidence was not relevant or pertinent to his cognitive disorder, but rather respecting his appeal for sleep problems which was ultimately awarded service connection as OSA in an April 2006 rating decision.  

As no new and material evidence was received during the appeal period following the February 2006 notification letter, the February 2006 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a timely notice of disagreement within one year of the February 2006 notification letter, the February 2006 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for a cognitive disorder (also claimed as memory loss).  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since February 2006, the Veteran has submitted several letters dated January 2010, May 2010, and January 2011 from Dr. R.P.M., indicating that the Veteran's memory loss and other cognitive impairment "may be" or are related to his OSA and deviated nasal septum.  Additionally, the AOJ determined, based on review of the totality of the evidence of record, that obtaining a VA medical opinion warranted in March 2012; that VA medical opinion was obtained in May 2012, and appears to relate the Veteran's psychiatric disorder, which appeared to include some cognitive symptomatology, was related to or aggravated by his OSA and deviated nasal septum.  Accordingly, the Board must conclude that new and material evidence which tends to substantiate the Veteran's claim of service connection for a cognitive disorder (also claimed as memory loss) has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a cognitive disorder (also claimed as memory loss) has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

On appeal, the Veteran avers that his psychiatric and cognitive problems are a result of or exacerbated by his service-connected OSA and deviated nasal septum.  In support of that assertion, the Veteran has submitted January 2010, May 2010 and January 2011 letters from his private sleep disorder physician, Dr. R.P.M.  In the January 2010 letter, Dr. R.P.M. opined as follows:

I am seeing [the Veteran] for two problems: the first is obstructive sleep apnea. . . . In addition, he now has significant insomnia.  Part of this may be related to his depression.  He is on Sertraline . . . in the morning and he has also been taking Trazadone . . . in the morning. . . . At the present time, he really is not doing well because of problems with depression, daytime sleepiness, memory problems, concentration and the ability to learn.  

In the May 2010 letter, Dr. R.P.M. additionally opined that the Veteran's "sleep apnea has really been a major factor in regards to his daytime sleepiness, memory loss, and depression."  Finally, Dr. R.P.M. opined in the January 2011 letter that "it was [his] professional opinion [that the Veteran's] service connected nasal injuries that has caused his continued sleep apnea.  Furthermore sleep apnea is a major cause of daytime sleepiness, memory loss, depression, and anxiety disorder."

Additionally, the Veteran underwent a VA psychiatric examination in March 2012; the examiner did not render a medical opinion as to etiology at that time.  Rather, that examiner opined as follows in a May 2012 addendum:

It is at least as likely as not (50/50 probability) that a portion of the Veteran's depression is related to and/or exacerbated by his service-connected obstructive sleep apnea condition and the related claims process.  However, it is not possible to determine the relative contribution of his [service-connected] condition to his reported depression without resorting to speculation.  

Other evidence in the claims file, including lay statements from the Veteran, indicates that he began treatment for depression in 1996 after his mother's death, when he was given Paxil; the Board notes that this 1996 treatment pre-dates the Veteran's diagnosis of sleep apnea in 2003.  Furthermore, a September 2010 VA neuropsychiatric consultation appeared to relate the Veteran's psychiatric and cognitive problems to life stressors related to dealing with his in-laws and their need for assistance.  Moreover, that neuropsychiatric consultation appeared to indicate that the Veteran had a history of strokes which may be the cause of some of his cognitive deficits and depression.  The VA doctor concluded at that time that the Veteran's "chronic poor sleep and sleep apnea can also contribute but are unlikely to be the main factor" in his psychiatric and cognitive disorders.

In light of the above evidence, the Board finds that Dr. R.P.M.'s letters and the May 2012 VA examiner's opinion are inadequate based on their lack of explanation for the conclusions reached, as well as the speculative nature of those opinions.  Accordingly, the Board finds that a remand is necessary in order to obtain another VA psychiatric and cognitive (neuropsychiatric) examination which addresses whether the Veteran's psychiatric and cognitive disorders are due to or aggravated by his service-connected OSA and deviated nasal septum.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, it would appear that the Veteran was treated by a private provider in 1996 related to depression; there are no records from 1996 in the claims file, and it does not appear that the Veteran was ever asked to clarify who that provider was so that those records could be obtained.  Thus, on remand, such clarification of any outstanding private treatment records should be accomplished; any identified private treatment records and any ongoing VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Providence VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric and/or cognitive disorders, which is not already of record, to include any private provider in 1996 that may have treated the Veteran's depression following his mother's death.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA neuropsychiatric examination with a psychiatrist or other qualified neuropsychiatric specialist to determine whether any current psychiatric or cognitive disorders are caused by or aggravated by his service-connected obstructive sleep apnea and deviated nasal septum.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests, to include any psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory and the Mississippi Scale for Combat-Related PTSD, should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric and cognitive disorders found, including depressive, anxiety, and cognitive disorders.  

Then, the examiner should provide an opinion regarding whether each disorder found, specifically to include depressive and cognitive disorders, more likely, less likely, or at least as likely as not (50 percent or greater probability) is caused by his service-connected obstructive sleep apnea, his deviated nasal septum, or the combined effects of those service-connected disabilities, to include symptomatology such as daytime somnolence.  

Next, the examiner should also provide an opinion regarding whether each disorder found, specifically depressive and cognitive disorders, more likely, less likely or at least as likely as not are aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected obstructive sleep apnea, his deviated nasal septum, or the combined effects of those service-connected disabilities, to include symptomatology such as daytime somnolence.

The examiner should specifically address the Veteran's contentions and lay statements, particularly respecting the symptomatology that he has, the onset of that symptomatology, and the continuity of symptomatology since onset.  

The examiner must also consider Dr. R.P.M.'s three January 2010, May 2010, and January 2011 letters, the previous March 2012 VA examination and the associated May 2012 addendum opinion, as well as the September 2010 VA neuropsychiatric consultation which are of record.  The examiner should also consider any other VA and private treatment records in the claims file, and any other evidence of record, as appropriate.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for psychiatric, to include depression, and cognitive (also claimed as memory loss) disorders as secondary to service-connected obstructive sleep apnea and deviated nasal septum.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


